Judgment reversed. Grounds stated in journal entry.
It is ordered and adjudged by this court that the judgment of the said circuit court be and the same is hereby reversed, for error in affirming the judgment of the court of common pleas wherein *703said court of common pleas overruled the demurrer of the plaintiff in said court to the third defense contained in the answers of Casper Becker, Ida Keck, Administratrix of Michael Keck, deceased, and Catherine M. Brigel, Administratrix of Leo A. Brigel, deceased, and dismissed the second amended petition of the plaintiff. This court rendering the proper judgment does sustain said demurrer to said third defense, at the costs of the defendants in error. Cause remanded to the court of common pleas.
Crew, C. J., Spear, Davis, Spiaucic and Price, JJ-, concur.